Citation Nr: 1722110	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  14-06 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to November 25, 2011 for the grant of service connection for schizophrenia.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1954 to February 1957. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Albuquerque, New Mexico which granted service connection for schizophrenia, effective March 27, 2012.  During the course of the appeal, in a June 2014 RO rating decision, the Veteran's schizophrenia was assigned an earlier effective date of July 25, 2011.

The Veteran testified before the Board at a February 2017 videohearing.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for schizophrenia was denied by the RO in an August 1983 rating decision; the Veteran did not appeal the denial and it became final.

2.  The Veteran's claim to reopen schizophrenia was denied by the Board in a final November 1978 decision.  

3.  The Veteran's claim to reopen schizophrenia was denied by the RO in a February 2007 rating decision; the Veteran did not appeal the denial and it became final.

4.  Since the February 2007 final denial, the earliest evidence of record indicating a desire to seek service-connection for schizophrenia is dated April 1, 2011.   


CONCLUSIONS OF LAW

The criteria for an earlier effective date of April 1, 2011, but no more, for the grant of service connection for schizophrenia are met.  38 U.S.C.A. §§ 5103A, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Earlier effective date 

The Veteran asserts entitlement to an effective date prior to November 25, 2011 for the grant of service connection for schizophrenia.  

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b).

If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, as is the case here, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q), (r).  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014); 38 C.F.R. § 3.1(p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006).  See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Also, under former 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b)(2014).

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

The Court has held that once a rating decision which establishes an effective date becomes final, such a decision can only be revised if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Court has stressed that any other result would vitiate the rule of finality, thereby recognizing that freestanding claims for earlier effective dates are impermissible.  Id.   

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an earlier effective date of April 1, 2011 for the grant of service connection for schizophrenia, but no more, is warranted.

By way of history, the Veteran originally filed a claim for entitlement to service connection for a psychiatric condition (schizophrenia) in June 1963.  The claim was denied in an August 1983 RO rating decision.  The Veteran did not express disagreement within a year or submit any relevant new and material evidence.  The decision became final.  

In a November 1978 final Board decision, service connection for schizophrenia (characterized as a neuropsychiatric disorder) was denied.  

The Veteran filed a claim to reopen schizophrenia in June 2006.  In a February 2007 rating decision, the RO denied the Veteran's claim to reopen schizophrenia.  The RO also separate denied entitlement to service connection for post-traumatic stress disorder (PTSD).

In July 2011, the Board denied service connection for PTSD.  In that decision, the Board noted that the issue was on appeal from a February 2007 rating decision.  The Board acknowledged that in the same rating decision the RO also declined to reopen a previously denied claim of service connection for schizophrenia; but the Board found that the Veteran had not appealed that part of the rating, and that the claim for schizophrenia was not before the Board.

Consistent with the Board's July 2011 finding, the February 2007 rating decision is final as to the denial of reopening the previously denied claim of service connection for schizophrenia.  

Since the 2007 final rating decision, the Board finds that the earliest statement from the Veteran which indicates a desire to seek benefits for schizophrenia is a statement dated April 1, 2011.  See statement of accredited representative in appealed case.  At this time, the Veteran's representative argues that the symptoms associated with the Veteran's in-service diagnosis of antisocial personality diagnosis are the same symptoms associated with his current diagnosis of schizophrenia.  Thus, the Board finds that, with application of the benefit of the doubt, that these communications in his April 2011 statement can be broadly construed to constitute a claim to reopen his previously denied claim for schizophrenia.  Accordingly, the Board finds that the effective date of the claim for service connection for schizophrenia should be April 1, 2011.

The date of receipt of the claim having been established, the Board has also reviewed whether there is any evidence of intent to file a claim for benefits prior to April 1, 2011.  However, a review of the record fails to show that the RO received a claim or informal written communication indicative of the Veteran's desire to reopen the claim for service connection for schizophrenia prior to this date.  

To the extent the medical evidence of record reflects a diagnosis of schizophrenia prior to his April 1, 2011 claim, governing law provides that treatment records by themselves do not constitute informal claims when service connection has not yet been established for a condition.  38 C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002); see also Pacheco v. Gibson, 27 Vet. App. 21 (2014).  As the Veteran's schizophrenia was not service-connected until April 2011, VA medical evidence showing a diagnosis of schizophrenia prior to that date has no bearing on his claim for an earlier effective date for the award of service connection.

A review of the record reveals that no claim for service connection for schizophrenia was received within one year of the Veteran's separation from service.  Thus, governing law and regulation provide that the proper effective date in this case may be no earlier than the date of receipt of the April 1, 2011 claim.



ORDER

An earlier effective date of April 1, 2011, but no more, for the grant of entitlement to service connection for schizophrenia, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


